Treat, C. J. dissenting. This action is for the breach of the contract to marry. The seduction of the plaintiff forms another and distinct cause of action. The one grows exclusively out of the contract to marry, the breach -of which affects the daughter solely, and she alone can bring the action; the other prooeeds from an immoral act, in the commission of which the daughter, in legal contemplation at least, is a partaker equally with the defendant, and the only civil remedy provided by the law in such case, is the action by the father, for the consequent expense and loss of service. They are separate and distinct causes of action, founded on entirely different considerations, and accruing to different persons. In the action by the father, the breach of the contract to marry, cannot be taken into consideration by the jury; nor ought the daughter to recover damages on account of the seduction. If she is allowed to do so, the recovery would be no bar to the action by the father, and consequently, the defendant might be twice made responsible for the same act. More than this, it would be permitting her to recover damages for an immoral act, in the doing of which she equally participated. The parties are in pari delicto. If the plaintiff has been debauched, it was the result of her own voluntary consent. It is contrary to the policy of the law to give one guilty party a remedy against an associate in crime or immorality. On this ground, the ruling of the Circuit Judge was, in my opinion, clearly erroneous, for the real effect of his decision, was to authorize the jury to give the plaintiff damages for the seduction, thereby enabling her to accomplish indirectly, what the law, in no event, would allow her to do directly. There is not a single case to be found in the English Reports, that countenances such a.doctrine. But the question must have occurred in that country over and over again, and would have found its way into the books, if the slightest doubt had been entertained on the subject. It is a legitimate inference, from this silence in the English Reports, that the principles of the common law do not sanction such a recovery. The notion seems to have originated in this country, and some of the Courts, as I cannot but think, more influenced by sympathy for the party debauched, or by indignation against the seducer, than by a stern adherence to the well established rules and distinctions of the common law, have seen proper to adopt it. The cases of Burks v. Shain, 2 Bibb, 341, and Weaver v. Bachert, 2 Barr, 80, lay down and enforce the true doctrine on this subject. The reasoning of the Courts in those cases is, to my mind, satisfactory and conclusive.